SUPPLEMENT DATED MARCH 11, 2015 to TO PROSPECTUS DATED APRIL 30, 2010 FOR PREFERRED ADVISOR ISSUED BY DELAWARE LIFE INSURANCE COMPANY KMA VARIABLE ACCOUNT This supplement contains information regarding a change to an investment option that is available under your Contract. Effective May 1, 2015, the Columbia Variable Portfolio –International Opportunities Fund will change its name to Columbia Variable Portfolio – Select International Equity Fund. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Preferred Advisor3/2015
